DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, the recitation that the second mode generates musical sound on the basis of the operation regardless of whether or not breathing is detect, but also on the basis of the detection of breathing is indefinite. This limitation is contradictory given musical sound is generated without the detection of breathing but also with the detection of breathing. Pease clarify.
As for claim 3, the recitation of “a state where the breathing detection unit has not detected the breathing continues for a predetermined period of time or more” is indefinite. Please clarify what is intended by this limitation and how the “state” relates to the modes.
Claim 4 recites a similar limitation tot hat discussed in claim 3.
As for claim 5, claim 1 recites the second mode generates sound regardless of breath, therefore, it is unclear how then the second mode can be based on breath pattern (switched to or from second mode when breathing is detected and matches a first pattern). Please clarify.
Claims 7 and 9-11 recite similar limitations to those discussed above in claims1 and 3-5.
Claim 13 recites a similar limitation to that discussed above in claim 1.
Claim 14, the recitation “the detection result of the breathing is determined that the breathing has not been performed exceeds a predetermined period of time or more” is indefinite. The language appears to be a literal translation and could be amended to clarify what is intend by the Applicant. 
As for claim 15, the recitation that the wind instrument is switched to produce a sound signal based on operation of the playing operator when the breathing is detected to match a first pattern, but also regardless of whether breathing has been detected is contradictory. Signal cannot be generated based on detected breathing pattern and also regardless of breathing. Please clarify.
Similarly, the recitation in claim 16 that the sound signal is generated based on operators when breathing is detected and also regardless of detected breathing is again contradictory. 
In claim 17, the recitation that the sound signal is generated based on operation of playing operator regardless of detected breathing and also the detection result of the breathing matching a second pattern is again contradictory.
As for claim 18, it is unclear how it is determined that the breathing has been terminated from both a first case (i.e. breathing performed to not performed = terminated) and a second case (i.e. breathing nor performed to performed =  breathing started not terminated). Still further, it is unclear if both change cases cause or result in the switch to sound generation based on operators only. Please clarify.
The remaining claims not specifically addressed depend from and therefore include the rejected limitations discussed above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Okuda et al. (US 2018/0268791).
In terms of claim 1, Okuda et al. teaches an electronic wind instrument (100) comprising an acquisition unit which acquires an operation performed on a playing operator (1), a breathing detection unit (10) which detects breathing and a control unit (5) which generates a musical sound signal on a basis of at least one of the breathing and the operation, wherein the control unit is in a first mode (normal or practice mode, see paragraph [0009]) with the detection of breathing and a second mode (key practice mode or 4th mode, see paragraph [0012]) on the basis of detected operation only. (See paragraphs [0009]-[0010], [0012], [0037]-[0038], [0041], [0047]-[0052], [0064], [0067]-[0069], [0071]-[0074], [0076], [0081]-[0085], [0087]-[0090], [0096]-[0097], [0100], [0103]-[0107], [0109], [0114]-[0122], [0131]-[0134], [0182], [0185], [0188]-[0191], [0202]-[0203], [0212]-[0213] and [0219]).
As for claim 2, Okuda et al. teaches switching to a first mode when breathing is detected (practice segments, see paragraphs [0202] and [0203]).
 As for claims 3 and 4, Okuda et al. teaches entering a second mode when breathing is not detected (see paragraph [0204] and disabled breath input [0188]).
As for claim 6, Okuda et al. teaches setting volume (see paragraphs [0051] [0052] and [0182]).
In terms of claims 7-10 and 12, the same reasoning applied in the rejection of apparatus claims 1-4 and 6, mutatis mutandis, applies to the subject-matter of method claims 7-10 and 12, given the apparatus is considered inseparable from the method of using the apparatus. (Please see references cited above).
In terms of claims 13, 14 and 16, the same reasoning applied in the rejection of apparatus claims 1-3, mutatis mutandis, applies to the subject-matter of method claims 13, 14 and 16, given the apparatus is considered inseparable from the method of using the apparatus. (Please see references cited above).
As for claim 15, Okuda et al. teaches the use of detected patterns to generate sound signals accordingly; wherein the patterns can be detected correction values (see paragraphs [0151] and [0174]-[0177]) or threshold values (see paragraphs [0105]-[0108] and [0117]-[0121]).
As for claim 18, Okuda et al. determines whether breathing has been terminated (stop breath, see paragraphs [0077], [0100], [0124] and [0125]).

Allowable Subject Matter

Claims 5, 11 and 17 are believed to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Once a better understanding of the invention is received, a further search and consideration of the prior art will be conducted.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the Japanese publication to Okuda (JP 2018155792 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/26/2022